—Order and judgment (one paper), Supreme Court, New York County (Joan Lo-bis, J.), entered on or about June 5, 1995, which, inter alia, granted plaintiffs motion for summary judgment pursuant to CPLR 3213 based on a judgment of Passaic County Superior Court, Probate Division, New Jersey, unanimously affirmed, with costs to be paid by defendant-appellant personally.
Contrary to defendant’s contention, Matter of Pearson v Pearson (69 NY2d 919) does not bar discretionary enforcement of nonfinal foreign decrees (see, Mittenthal v Mittenthal, 99 Misc 2d 778), but merely limits enforcemt of foreign decrees to those that are extant and otherwise valid. Given the extensive record developed in the New Jersey proceeding showing deception and evasiveness on defendant’s part, and that defendant had ample opportunity to advance his claims or defenses in that proceeding, enforcement of the New Jersey judgment was a proper exercise of discretion. We also reject defendant’s contention that aspects of the New Jersey judgment unlawfully restrain his ability to practice law, and note the cautionary measures taken by the IAS Court in that regard. We have considered defendant’s remaining contentions and find them to be without merit. Concur — Milonas, J. P., Ellerin, Wallach, Kupferman and Williams, JJ.